DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7, 8, 10, and 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 6, 1, 8, and 9, respectively, of U.S. Patent No. 11,049,911 in view of Lee (US 10,712,614).
Claim 1 of the instant application is broader than claim 1 of the ‘911 patent, thus it is anticipated. Instant claim 1 has the added limitation of a scattering agent within conversion layer, the scattering agent selected from the group consisting of alumina, silica, titanium oxide, zeolite, and zirconia. However, the addition of a scattering agent to a light conversion layer is well-known in the art, as is the material of the scattering agent consisting of a member of the group listed above (col. 5:30-49, col. 7:41-45 and col. 8:35-39). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the scattering agent of Lee with the light conversion layer described in the ‘911 patent so as to increase light emitting efficiency (Lee, col. 7:60-64).
Claims 2-5, 7, 8, 10, and 11 are substantially equivalent to claims 2-5, 6, 1, 8, and 9, respectively, of the ‘911 patent and are, thus, anticipated.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites “the blue emission spectrum has a peak at 420 nm to 480 nm”, and then adds the limitation “Blue light: 380 to 500nm (mid: 440nm)”. This just appears to be a disclosure that blue light has a wavelength between 380 and 500 nm. It is not clear how that is part of the claim. However, the claimed range of 420-480 nm is within the blue light range of 380-500nm, thus the limitation “Blue light: 380 to 500nm (mid: 440nm)” will be ignored in order to advance prosecution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (2015/0185381) in view of Lee (US 10,712,614).
As to claim 1, Wu teaches a light-emitting device (1, fig. 2), comprising: a pair of electrodes including a first electrode (131) and a second electrode (138) disposed opposite each other (fig. 2, p. 1, [0019]); an electroluminescent layer (135) disposed between the first electrode (131) and the second electrode (138, [0019]); and a light conversion layer (14, fig. 3) including multiple pixels (102/103/104) and converting light that is emitted from the electroluminescent layer and that has a blue emission spectrum into light having a different wavelength ([0020] – [0025]), wherein the light conversion layer includes pixels of three primary colors of red (R), green (G), and blue (B), and contains a light-emitting nanocrystal having an emission spectrum in any of red (R), green (G), and blue (B) when light from the electroluminescent layer is incident on at least one of the three primary colors ([0020] – [0025]).
Wu does not teach the light conversion layer contains a scattering agent is selected from the group consisting of alumina, silica, titanium oxide, zeolite and zirconia. However, Lee teaches a light conversion layer (330R/330G/330B, fig. 1, col. 5:30-49) comprising a scattering agent (335R/335G/335B, col. 7:41-45) selected from the group consisting of alumina, silica, titanium oxide, zeolite and zirconia (col. 8:36-39).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the scattering agent of Lee with the light conversion layer of Wu so as to increase light emitting efficiency (Lee, col. 7:60-64).
As to claim 2, Wu in view of Lee further teach the electroluminescent layer contains one or two or more light-emitting materials selected from the group consisting of an inorganic light-emitting material, a low-molecular- weight fluorescent material, an organic polymer fluorescent material, a phosphorescent material, and a thermally activated delayed fluorescent material (Lee, col.6:2-14).
As to claim 6, Wu in view of Lee further the light that is emitted from the electroluminescent layer and that it is blue (Wu, [0020]) but is silent on the peak of the blue emission spectrum. However, determining a peak wavelength emission would have been obvious so as to fabricate a device having emission properties that are intentionally designed and predictable. If that leads to a peak emission between 420 nm to 480 nm, then that is the result of ordinary skill in the art and not innovation.
As to claim 7, Wu in view of Lee further teach an emission spectrum of at least one of red (R), green (G), and blue (B) has a full width at half maximum of 20 to 50 nm (Lee, col. 7:6-12). 
As to claims 8 and 9, Wu in view of Lee further teach the light-emitting nanocrystal includes a core containing at least one or two or more first semiconductor materials, and a shell covering the core and containing a second semiconductor material identical to or different from that of the core, wherein the first semiconductor material is one or two or more selected from the group consisting of II-VI group semiconductors, III-V group semiconductors, 1-II-VI group semiconductors, group IV semiconductors, and I-II-IV- VI group semiconductors (Lee, col. 7:1- 5) and that this quantum dot can comprise one or more semiconductor materials from group II-VI compound or group Il-V compound (Lee, col. 6:23-26). 
As to claims 10 and 11, Wu in view of Lee further teach a transistor layer (11) electrically connected to the first electrode (Wu, 131, figs. 1 and 2) but does not teach the light emitted from the electroluminescent layer is displayed through the light conversion layer and the transistor layer or the light is displayed without passing through the transistor layer. However, whether the light is emitted though the transistor layer or not is determined by the direction of light being emitted by the device. Bottom- and dual-emission devices are both very well-known in the art and both allow for the light to be emitted though the transistor layer. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to fabricate a bottom- or dual-emitting device which allows for light to be transferred though the transistor layer so as to fabricate industrially known devices with predictable properties.

Claim(s) 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (2015/0185381) in view of Lee (US 10,712,614), as applied to claim 2, and in further view of Lee (US 2015/0144900, herein “Lee2”).
As to claims 3 and 4, Wu in view of Lee do not teach the materials claimed in claims 3 and 4. However, Lee2 teaches an electroluminescent layer 430 in the same environment (OLED device) comprising at least one of anthracene and perylene ([0134])(claim 3) and comprising a metal complex containing at least aluminum ([0134])(claim 4). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the materials disclosed by Lee2 so as to use industrially tested and accepted light emission materials.
As to claim 5, Wu in view of Lee do not explicitly teach the light-emitting material contains one or two or more host materials each having a larger energy gap than the light-emitting material. However, Lee2 does disclose using some of the same host materials disclosed in paragraph 168 of the instant specification (see [0134]), which would also have a larger energy gap than the light-emitting material. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the materials of Lee 2 so as to customize the properties of the device being fabricated according to industrially known and predictable results.

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
11/15/22